Garnett, J. The judge of the Circuit Court, before whom this case was tried without a jury, settled the issues of fact adversely to appellant, and -this court approves his finding. The only question left is one of jurisdiction. The action was commenced before a justice of the peace to recover damages for the injury to appellee’s buggy. The injury was caused by the reckless driving of appellant’s wagon by a teamster in his employ. Appellant says the only action that could be maintained against him for such an unlawful act is an action on the case, and that a justice of the peace has no jurisdiction in that , action. The statute of 1845 did not confer jurisdiction on justices in actions on the case, and it was so held in I. C. R. R. Co. v. Reedy, 17 Ill. 580. But the act now in force gives such jurisdiction in actions for injuring personal property, without specifying any class of injuries. This action is certainly of that kind, and the jurisdiction was rightly sustained. Skinner v. Morgan, 21 Ill. App. 209. The judgment is affirmed. Judgment affirmed.